Order entered April. 14, 1970, unanimously modified, on the law and the facts, without costs and without disbursements, to reduce the amount of temporary alimony and support directed therein to $50 per week and counsel fee to $400, and otherwise affirmed. Though the matter was before the Conciliation Commissioner, it was proper for Special Term to make the order (see Lebovics v. Lebovics, 34 A D 2d 783). Defendant-appellant’s financial circumstances do not justify the amounts awarded at Special Term. Concur — Capozzoli, J. P., McGivern, Markewich, Nunez and McNally, JJ.